Digitally signed by
                                Illinois Official Reports                      Reporter of Decisions
                                                                               Reason: I attest to the
                                                                               accuracy and integrity
                                                                               of this document
                                       Appellate Court                         Date: 2016.11.07
                                                                               10:38:25 -06'00'




                 Andrews v. Marriott International, Inc., 2016 IL App (1st) 122731



Appellate Court            ERIN      ANDREWS,       Plaintiff-Appellant,   v.    MARRIOTT
Caption                    INTERNATIONAL, INC., a Delaware Corporation; WEST END
                           HOTEL PARTNERS, LLC, d/b/a Nashville Marriott at Vanderbilt
                           University, a Delaware Limited Liability Company; WINDSOR
                           CAPITAL GROUP, INC., a Colorado Corporation; RADISSON
                           HOTELS INTERNATIONAL, INC., a Delaware Corporation;
                           ASREL, INC., d/b/a Radisson Hotel Milwaukee Airport, a Wisconsin
                           Corporation; THE OHIO STATE UNIVERSITY, d/b/a The
                           Blackwell Inn; and MICHAEL DAVID BARRETT, an Individual,
                           Defendants (Preferred Hotel Group, Inc., d/b/a Summit Hotels and
                           Resorts, a Delaware Corporation, Defendant-Appellee).



District & No.             First District, Second Division
                           Docket No. 1-12-2731



Rule 23 order filed        August 23, 2016
Rule 23 order
withdrawn                  September 1, 2016
Opinion filed              September 6, 2016



Decision Under             Appeal from the Circuit Court of Cook County, No. 10-L-8186; the
Review                     Hon. Kathy Flanagan, Judge, presiding.



Judgment                   Affirmed.
     Counsel on                Power Rogers & Smith, P.C., of Chicago (Sean M. Houlihan, of
     Appeal                    counsel), and Greene Broillet & Wheeler, of Santa Monica, California
                               (Bruce A. Broillet, Scott H. Carr, Alan Van Gelder, and Tobin M.
                               Lanzetta, of counsel), for appellant.

                               Pretzel & Stouffer, Chtrd., of Chicago (Robert Marc Chemers and
                               Scott L. Howie, of counsel), for appellee.



     Panel                     PRESIDING JUSTICE PIERCE delivered the judgment of the court,
                               with opinion.
                               Justices Neville and Hyman concurred in the judgment and opinion.


                                                 OPINION

¶1         In 2008, while plaintiff, Erin Andrews, was a guest of The Blackwell Inn (Blackwell), she
       was secretly recorded on video in the privacy of her hotel room by another guest, Michael
       David Barrett. Plaintiff filed this action sounding in negligence and invasion of privacy against
       defendant, Preferred Hotel Group (Preferred), 1 the service provider of Blackwell’s online
       reservation system, for, among other things, Blackwell’s disclosure of the details of her hotel
       stay to Barrett. Plaintiff’s theory of liability is that Preferred was either (1) engaged in a joint
       venture operation of the hotel or (2) voluntarily assumed a duty to protect plaintiff’s privacy.
       Preferred moved to dismiss the complaint pursuant to sections 2-615 and 2-619(a)(9) of the
       Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619(a)(9) (West 2010)) arguing that it
       did not owe a duty to plaintiff and was not engaged in a joint venture to operate Blackwell.
       After two years of discovery, the circuit court granted Preferred’s section 2-619(a)(9) motion
       to dismiss. Plaintiff appeals from the dismissal, which we affirm for the following reasons.

¶2                                          BACKGROUND
¶3         Relevant to plaintiff’s claims against Preferred, the following facts are taken from the
       complaint. On February 4, 2008, Andrews was a guest at Blackwell located in Columbus,
       Ohio. Blackwell is owned and operated by Ohio State University (OSU). In the days leading up
       to her hotel stay, Illinois resident Michael David Barrett contacted Blackwell by phone to
       confirm that Andrews was staying at the hotel and asked to be assigned the room next door to
       her. Blackwell granted Barrett’s requests. After checking into the hotel on February 4, Barrett
       retrofitted the peephole on Andrew’s hotel room door. In doing so, he was able to record video
       of her activities in the room, including changing and dressing. Eventually, he posted these
       videos on the Internet.


             1
           Plaintiff’s complaint also contained allegations against other defendants for similar events that
       occurred at other hotels on other dates. Those counts were all dismissed on procedural grounds.

                                                     -2-
¶4        Defendant Preferred is a corporation with its principal place of business in Chicago,
     Illinois. It provides marketing, sales and reservation services to its network of hotels for a fee.
     Blackwell is a member of Preferred’s network and utilizes Preferred’s marketing and Internet
     reservation services. Andrews alleged that Preferred is liable for Blackwell’s staff disclosing
     her hotel stay and room number to Barrett and assigning him the room next door to her, without
     her prior consent thereby allowing him to engage in his tortious activities.
¶5        Plaintiff’s theory of liability is that Preferred “owned, operated, controlled, maintained,
     managed, supervised, handled reservations for and/or were otherwise responsible for The
     Blackwell Inn” and that Blackwell “was the agent and/or joint venture of Preferred *** acting
     within the course, scope and authority of said agency and/or venture.” Preferred “had a duty to
     exercise reasonable and ordinary care and action in and about the ownership, management,
     maintenance, supervision, control and operation of Blackwell and its reservation system, and
     each of their employees, agents, servants and independent contractors, all to the benefit of the
     guests.” Preferred was “negligent in the selection, hiring, training and supervision of each and
     every other defendant as an agent and/or joint venturer.” Plaintiff also alleged that Preferred
     and OSU were associated with the purpose of “carrying out a specific enterprise for profit.”
     Preferred and OSU had a community of interest and proprietary interest in Blackwell;
     Preferred had a right to govern the hotel’s policies and share in the hotel’s profits and losses.
     Based on this theory, plaintiff alleged claims against Preferred for negligent infliction of
     emotional distress and invasion of privacy.
¶6        In response to the complaint, Preferred filed a hybrid motion to dismiss under section
     2-619.1 of the Code, which permits a party to combine a section 2-615 motion to dismiss with
     a section 2-619 motion to dismiss. 735 ILCS 5/2-619.1 (West 2010). Preferred argued that the
     claims must be dismissed pursuant to section 2-615 of the Code because plaintiff failed to
     allege sufficient facts to support the conclusory allegation that Preferred owed plaintiff a legal
     duty. Preferred also argued dismissal of the claims pursuant to section 2-619(a)(9) of the Code
     because Preferred did not owe a duty to plaintiff for the acts of Blackwell’s staff, there was no
     principal-agent or joint venture relationship between Preferred and Blackwell and Preferred
     had no knowledge that Andrews was a guest at the hotel.
¶7        Attached to Preferred’s motion to dismiss was a written agreement governing the
     relationship between Preferred and OSU. The preamble to the agreement provides that
     Preferred “is a service organization designed to provide marketing, sales and reservation
     services to member hotels.” In return for these services, Blackwell pays membership and
     booking fees to Preferred, it agrees to “conform strictly” with Preferred’s “Quality Assurance
     Program” (Standards of Excellence) and allows Preferred “to evaluate the quality of the
     property and related services rendered at the hotel *** from time to time *** and bear the cost
     of these evaluations.” The agreement explains that Preferred will invoice Blackwell every 30
     days for any amounts owed and if any amounts remain unpaid after 60 days, Preferred has the
     right to suspend all services and charge 1.5% per month on the unpaid sums.
¶8        The affidavit of Xen Riggs, the associate vice president of administration and planning at
     OSU, was also attached to Preferred’s motion to dismiss. In this affidavit, Mr. Riggs attested
     that Blackwell is owned by OSU, its operations are governed by OSU’s board of trustees and it
     is managed by OSU’s office of administration and planning. Blackwell runs a deficit, but if it
     were to make a profit, any profit would solely benefit OSU. Preferred does not have any


                                                  -3-
       employees at Blackwell, does not handle any phone calls to Blackwell, and does not have any
       involvement in the operations or management of Blackwell.
¶9         Also supporting Preferred’s motion was the affidavit of Ken Mastrandrea, Preferred’s
       executive managing director of corporate operations. Mr. Mastrandrea averred that Preferred
       provides online hotel reservation services to Blackwell via Preferred’s Internet booking engine
       (iBook). Blackwell maintains a link to iBook on its website. Preferred’s involvement with
       reservations made with Blackwell are limited to those made through the iBook platform. A
       guest inputs the reservation information into iBook, which then electronically sends the
       reservation request to Blackwell’s computer system, and if accepted, the guest receives
       electronic confirmation including the room rate and type. Preferred’s involvement with
       reservations at Blackwell is limited to providing the platform for the electronic transmittal of
       reservation confirmation to and from the hotel and its guests via the Internet. If room
       reservations are made other than through iBook, Preferred does not have access to any guest
       identity or information. Preferred never has had access to Blackwell’s guest list or any guest’s
       room number. Preferred has no access to any information regarding guests who booked their
       rooms directly through the hotel or through any other means. Because Preferred does not have
       access to guest identities or guest room numbers, if someone called their office requesting this
       information, Preferred could not give the caller any such information.
¶ 10       Mr. Mastrandrea also attested that Preferred has no ownership interest in the hotel and does
       not share in its profits or losses. Preferred charges Blackwell a fee for membership in the
       network and for its booking services. Preferred has no involvement in the operation or
       management of its member hotels, including Blackwell’s policies and procedures regarding
       safety and/or privacy. There are no “Preferred” employees at Blackwell or any of its member
       hotels and it does not handle phone calls placed to the member hotels. According to Preferred’s
       records, Andrews’s reservation was not made through Preferred’s system, and therefore, it had
       no knowledge that Andrews was a guest at the hotel. Barrett made a reservation through iBook
       on Blackwell’s website for which Preferred was paid a service fee. However, Preferred’s
       actions in respect to Barrett’s reservation were limited to the electronic reservation request
       automatically generated through the hotel’s computer system and a confirmation notice sent to
       Barrett over the Internet.
¶ 11       At plaintiff’s request, the circuit court permitted discovery regarding the matters raised in
       the motion to dismiss. This discovery was conducted over a two-year period and included the
       deposition of Mr. Mastrandrea.
¶ 12       At his deposition, Mastrandrea testified that Preferred’s “Standards of Excellence” are
       comprised of “1600 items of guest service standards that we provide to the hotel to manage
       their service to guests.” Member hotels are required to comply with the standards. Once a year,
       third-party independent inspectors perform a check to determine the level of compliance. The
       inspectors prepare a report that informs the hotels of their aggregate compliance score and
       ways to improve. A follow-up inspection is required only if a hotel falls below 70%
       compliance. The compliance reports are reviewed by one of Preferred’s regional managers. A
       Preferred executive only reviews an inspection report if the compliance score is lower than
       70%. Preferred relies on the hotels to make the inspector’s suggested corrections. If corrections
       are not successfully made, Preferred might request an improvement plan from the hotel and
       follow up as needed. If a hotel still fails to remediate, then Preferred reviews the results and
       possibly extends the improvement plan or takes further action. Preferred has close to 800

                                                   -4-
       member hotels. In its history Preferred has terminated its relationship with only three or four
       hotels. All of Blackwell’s inspections have exceeded a 70% compliance rate, and therefore, no
       executive at Preferred has been referred to review Blackwell’s reports. There are no standards
       or inspection criteria that address hotel staff informing a third party about other guests staying
       at the hotel or granting a guest’s request to be placed in the hotel room next to another guest
       without prior consent.
¶ 13       After completion of discovery, plaintiff filed a written response to the motion to dismiss.
       Plaintiff argued that Preferred’s motion should be denied because it was a “disguised motion
       for summary judgment,” Preferred’s “ ‘evidence’ ” merely refutes plaintiff’s ultimate facts,
       which does not constitute affirmative matter, and a question of fact exists as to whether
       Preferred owed a duty of care to plaintiff. Plaintiff asserted that Preferred owed her a duty of
       care because either it was in a joint venture with OSU in the operation of Blackwell or
       Preferred voluntarily assumed a duty of care. Plaintiff contended that because Preferred
       requires its member hotels to comply with the “Standards of Excellence” that includes matters
       of privacy (communicating a guest’s room number in writing rather than verbally and
       requiring identification before issuing a duplicate key), Preferred voluntarily assumed a duty to
       protect the privacy of guests at its member hotels. Plaintiff also argued that Preferred exercised
       control over the safety measures and policies of Blackwell and these actions created a joint
       venture, giving rise to Preferred’s liability for the actions of Blackwell’s staff.
¶ 14       After the hearing, the circuit court granted Preferred’s motion to dismiss pursuant to
       section 2-619(a)(9) of the Code. The circuit court found that the parties’ discovery established
       that “[t]he relationship between Preferred and Blackwell was limited to services provided for
       electronic transmittal of requests to Blackwell in transmission of confirmation numbers back
       to guests.” The agreement between Preferred and OSU/Blackwell was the “limitation of the
       undertaking,” and the discovery established that Preferred does not have access to room
       numbers or other information concerning guests. Preferred is simply “a contract service
       provider; they charge for their services and they get paid for their services.” Although plaintiff
       alleged that Preferred and OSU were engaged in a joint venture, plaintiff was unable to provide
       the court with any evidence to dispute Preferred and OSU’s “contractual relationship.”
       Preferred and OSU’s written agreement for services defined their duties “which do *** not
       cover the conduct alleged in the complaint,” and therefore, Preferred cannot be held liable to
       plaintiff for the acts of Blackwell’s staff. In view of this ruling, the circuit court found
       Preferred’s section 2-615 motion to dismiss moot and also ordered that there was “not [sic] just
       reason for delay of appeal or enforcement of this order.” Thereafter, plaintiff timely filed this
       appeal.

¶ 15                                            ANALYSIS
¶ 16       First, plaintiff argues that Preferred’s motion was improperly designated as a motion to
       dismiss and, therefore, should have been denied outright. Plaintiff contends that the motion
       was a “disguised” summary judgment motion that did not involve an “affirmative matter” but
       merely refuted plaintiff’s well-pled allegations. In response, defendant disagrees and argues
       that if its arguments for dismissal were more appropriate for summary judgment rather than
       section 2-619 dismissal, reversal is only required where the nonmovant was prejudiced by the
       misdesignation.


                                                   -5-
¶ 17       “The purpose of a section 2-619 motion to dismiss is to dispose of issues of law and easily
       proved issues of fact at the outset of litigation” (Van Meter v. Darien Park District, 207 Ill. 2d
       359, 367 (2003)) and is “similar to a summary judgment motion because [it] ‘*** essentially
       amounts to a summary judgment procedure.’ ” Peterson v. Randhava, 313 Ill. App. 3d 1, 9
       (2000) (quoting Malanowski v. Jabamoni, 293 Ill. App. 3d 720, 724 (1997)). These types of
       motions are similar because in order to rule on them we must determine “whether the existence
       of a genuine issue of material fact should have precluded the dismissal or, absent such an issue
       of fact, whether the dismissal is proper as a matter of law.” Raintree Homes, Inc. v. Village of
       Long Grove, 209 Ill. 2d 248, 254 (2004). Misdesignation of a motion for summary judgment as
       a motion to dismiss is not fatal to the movant’s right to prevail where the nonmoving party did
       not suffer any prejudice or unfair surprise due to the error. Peterson, 313 Ill. App. 3d at 9.
¶ 18       Here, the affirmative matter presented in Preferred’s motion is that it did not owe a duty of
       care to plaintiff because it did not have a principal-agent or joint venture relationship with the
       hotel and did not otherwise voluntarily undertake a duty of care. To support its motion,
       Preferred attached to its motion a copy of the written agreement between Preferred and
       OSU/Blackwell and the Riggs and Mastrandrea affidavits. Over the course of two years, the
       circuit court permitted the parties to conduct written and oral discovery on the matters raised in
       Preferred’s motion. Therefore, in this instance, where a defined issue was raised in Preferred’s
       motion and plaintiff was granted time to conduct lengthy discovery on Preferred’s assertions,
       we find that, whether viewed as a motion to dismiss or a motion for summary judgment,
       plaintiff was not prejudiced in the designation of the motion to dismiss as a motion under
       section 2-619(a)(9) of the Code.
¶ 19       The circuit court dismissed plaintiff’s complaint pursuant to section 2-619(a)(9) of the
       Code, which permits the involuntary dismissal of a claim where the claim asserted is “barred
       by other affirmative matter avoiding the legal effect of or defeating the claim.” 735 ILCS
       5/2-619(a)(9) (West 2010). Affirmative matter is “something in the nature of a defense which
       negates the cause of action completely or refutes crucial conclusions of law or conclusions of
       material fact contained in or inferred from the complaint.” Illinois Graphics Co. v. Nickum,
       159 Ill. 2d 469, 486 (1994). “Unless the affirmative matter is already apparent on the face of
       the complaint, the defendant must support the affirmative matter with an affidavit or with some
       other material that could be used to support a motion for summary judgment.” Pleasant Hill
       Cemetery Ass’n v. Morefield, 2013 IL App (4th) 120645, ¶ 21. Once a defendant has presented
       adequate affidavits or other evidence of support, “ ‘the defendant [has] satisfie[d] the initial
       burden of going forward on the motion’ ” and the burden then shifts to the plaintiff who is
       required to establish that the affirmative matter is either unfounded or involves an issue of
       material fact. Reynolds v. Jimmy John’s Enterprises, LLC, 2013 IL App (4th) 120139, ¶ 37
       (quoting Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116 (1993). A
       plaintiff may overcome this burden by presenting “affidavits or other proof.” 735 ILCS
       5/2-619(c) (West 2010). However, a plaintiff cannot rely on the allegations from his own
       complaint to refute such evidence. Hollingshead v. A.G. Edwards & Sons, Inc., 396 Ill. App.
       3d 1095, 1101-02 (2009). In addition, if a plaintiff does not come forward with a
       counteraffidavit refuting the evidentiary facts in the defendant’s affidavit or other evidence,
       those facts may be admitted and the motion may be granted on the basis that plaintiff “failed to
       carry the shifted burden of going forward.” Hodge, 156 Ill. 2d at 116; Pleasant Hill Cemetery
       Ass’n, 2013 IL App (4th) 120645, ¶ 21.


                                                   -6-
¶ 20       The affirmative matter raised by Preferred in its motion to dismiss, and supported with
       affidavits and deposition testimony, is that it did not owe a duty of care to plaintiff and it was
       not in a joint venture with Blackwell, and therefore, it could not be held liable for Blackwell’s
       disclosure of details regarding plaintiff’s hotel stay to Barrett or the assignment of Barrett to
       the room next to plaintiff without her prior consent.
¶ 21       Plaintiff argues that Preferred can be held liable for the events that occurred at Blackwell
       because either (1) Preferred was a member of a joint venture with Blackwell to operate the
       hotel or (2) Preferred voluntarily assumed a duty of care to plaintiff. She contends that these
       theories of liability involve questions of fact that should have precluded dismissal of her
       claims.

¶ 22                                              Joint Venture
¶ 23        A joint venture is an association of two or more persons to carry out a single enterprise for
       profit. O’Brien v. Cacciatore, 227 Ill. App. 3d 836, 843 (1992). Members of a joint venture are
       vicariously liable for the joint venturers’ negligent acts committed during the course of the
       venture. Hiatt v. Western Plastics, Inc., 2014 IL App (2d) 140178, ¶ 72. Ordinarily whether a
       joint venture exists is a question of fact; however, where there is no evidence to support the
       existence of a joint venture, its existence can be decided as a matter of law. Anderson v. Boy
       Scouts of America, Inc., 226 Ill. App. 3d 440, 444 (1992); Oliveira-Brooks v. Re/Max
       International, Inc., 372 Ill. App. 3d 127, 134 (2007). “The existence of a joint venture is shown
       by allegations demonstrating (1) a community of interest in the purpose of the joint
       association, (2) a right of each member to direct and govern the policy and conduct of the other
       members, and (3) a right to joint control and management of the property used in the
       enterprise.” Romanek v. Connelly, 324 Ill. App. 3d 393, 405 (2001) (citing Behr v. Club Med,
       Inc., 190 Ill. App. 3d 396, 409 (1989)). A formal agreement is not essential to establish a joint
       venture (Hiatt, 2014 IL App (2d) 140178, ¶ 73), and its existence “may be inferred from the
       facts and circumstances demonstrating that the parties in fact entered into a joint venture”
       (O’Brien, 227 Ill. App. 3d at 843). However, the most significant element to consider in
       determining whether a joint venture exists is the intent of the parties. Thompson v. Hiter, 356
       Ill. App. 3d 574, 582 (2005).
¶ 24        Plaintiff claims Preferred is liable for Blackwell’s actions because Preferred and OSU were
       engaged in a joint venture to operate Blackwell. Plaintiff argues Preferred and
       OSU/Blackwell’s course of conduct created a joint venture, specifically, Preferred’s control
       over the operations and policies of Blackwell and the sharing of reservation fees. We disagree
       and find that, on the record before us, Preferred and OSU were nothing more than two separate
       entities contracting with one another for a particular service from which each would derive
       their own individual profit.
¶ 25        The record before us includes a written agreement between Preferred and OSU that
       governs their relationship regarding limited services for Blackwell. Under the agreement,
       Preferred provides OSU/Blackwell with marketing, sales, and reservation services in exchange
       for a fee. The agreement does not mention the creation of a joint venture or enterprise, and
       Preferred and OSU’s rights and obligations under the agreement are different from one
       another. In fact, we found nothing in the agreement to infer that Preferred and OSU intended to
       operate Blackwell as a joint venture enterprise. Furthermore, as we discuss below, plaintiff has
       not provided any “affidavits or other proof” to refute Preferred’s affidavits and testimony

                                                   -7-
       supporting the affirmative matter that Preferred and OSU/Blackwell did nothing to create a
       joint venture either through the written agreement or through their conduct.

¶ 26                                          Common Interest
¶ 27        As to the first element necessary to establish a joint venture, plaintiff contends that a
       community of interest is evidenced by Blackwell becoming a member of Preferred’s hotel
       network and Blackwell having access to Preferred’s iBook reservation system, which
       evidences a joint venture relationship. We are not persuaded. Nothing in the parties’ agreement
       or conduct, as developed from the discovery in the record, supports the conclusion that they
       shared a community of interest in association with Blackwell. Certainly, both parties expected
       to benefit from their contractual association, but this does not indicate the intention to create a
       joint venture to operate Blackwell. See Kaporovskiy v. Grecian Delight Foods, Inc., 338 Ill.
       App. 3d 206, 212 (2003). In fact, the agreement indicates that Preferred and Blackwell had two
       different interests in doing business with one another. Preferred would allow Blackwell the use
       of its reservation system so that Internet users could book a hotel stay, and Preferred would be
       paid a fee for reserving a room using its iBook service. This fee would be earned regardless of
       whether the reservation proved profitable to Blackwell. In return, Blackwell would sell a room
       and generate revenue from that and other services. There is no evidence Preferred would
       financially benefit beyond the fee earned through iBook. Simply put, two distinct entities
       doing business together does not equate to the establishment of a joint venture. See id.

¶ 28               Right to Govern Blackwell’s Policy and Joint Control Over the Enterprise
¶ 29        Next, as to the second and third joint venture elements, plaintiff suggests that Preferred’s
       contractual requirement that its member hotels comply with its “Standards of Excellence”
       equates to Preferred’s right to direct the conduct and policy of Blackwell and exert control over
       its operation. Contractual agreements that require one party to perform or forbid performance
       of a particular act does not equate to control of management for the purpose of imposing a joint
       venture. Kaporovskiy, 338 Ill. App. 3d at 212 (limiting one contracting party from selling
       competing food products did not equate to “control over property” or policy); Barton v.
       Evanston Hospital, 159 Ill. App. 3d 970, 974-75 (1987) (“mutuality of control” absent in a
       contractual relationship where doctor has discretion in patient treatment even though hospital
       supplied doctor with necessary equipment and personnel).
¶ 30        Here, the written agreement does not give Preferred any degree of joint control over the
       operation of Blackwell. Although Preferred requires that its member hotels follow the
       “Standards of Excellence,” the evidence before us establishes that member hotels, including
       Blackwell, are not required to be in complete compliance with Preferred’s standards and the
       hotels may interpret the standards and make adjustments or improvements at their discretion.
       Preferred merely provides a list of standards that it wants its member hotels to meet at a 70% or
       higher level, but Preferred does not actually engage in any management or control over the
       hotel, its operations, or its staff. According to Mr. Mastrandrea’s affidavit and deposition
       testimony, which has not been refuted by plaintiff through “affidavits or other proof,”
       Preferred does not have any employees at Blackwell, Preferred does not and never had access
       to Blackwell’s guest list or the assignment of hotel room numbers. Therefore, we find that
       Preferred and Blackwell did not have “mutuality of control” over the hotel’s property and
       policies necessary to establish that element of a joint venture.

                                                    -8-
¶ 31       Although plaintiff also contends that there was a sharing in the profits and the losses of
       Blackwell, there is no evidence in the record to support this conclusion. Preferred’s receiving a
       fee for its marketing and reservation services is not akin to having a common interest and
       sharing profits in the operation of Blackwell. Landers-Scelfo v. Corporate Office Systems, Inc.,
       356 Ill. App. 3d 1060, 1066 (2005) (cooperation between two entities consisting of one
       handling of the payroll and human resources function of another company for a fee is
       insufficient as a matter of law to show a joint venture existed). There is nothing in the record to
       suggest that Preferred and Blackwell were anything other than two separate entities doing
       business with one another for their separate financial benefit. More than a mere interest in
       another entity’s success must be asserted to allege a joint venture. Two businesses entering into
       a service agreement “seeking to mutually profit from it” is not enough to turn a business
       relationship into a joint venture sufficient to impose vicarious liability on a contracting party.
       Kaporovskiy, 338 Ill. App. 3d at 212. While Preferred may have hoped for Blackwell’s
       continued success so that it could earn more fees through its booking and reservation services,
       this is not enough to support the legal conclusion that these entities were engaged in a joint
       venture. Finally, after two years of discovery, a further indication that no joint venture existed
       is the evidence that Preferred would collect booking fees even if Blackwell operated at a
       financial loss.
¶ 32       In the absence of any one of the required elements, a joint venture cannot be found to exist
       in fact or in law. Powell v. Dean Foods Co., 2013 IL App (1st) 082513-B, ¶ 76. It is plaintiff’s
       burden to show that she can support her claim that Preferred engaged in a joint venture to
       operate Blackwell. Petry v. Chicago Title & Trust Co., 51 Ill. App. 3d 1053, 1057 (1977).
       Beyond mere conclusory allegations, plaintiff has failed to support her legal conclusion or
       establish that a question of fact exists as to the existence of a joint venture. Therefore, we
       affirm the ruling of the circuit court that Preferred did not have a duty to plaintiff on this basis.

¶ 33                                        Voluntary Undertaking
¶ 34       Next, plaintiff argues that whether Preferred voluntarily assumed a duty to protect her
       privacy as a guest of Blackwell is a question of fact that precludes dismissal under section
       2-619(a)(9) of the Code. We disagree and find that no genuine issue of material fact exists as to
       whether Preferred voluntarily undertook a duty to protect the privacy of Blackwell’s guests.
¶ 35       Negligence cannot be established unless the defendant owed the plaintiff a duty of care.
       LaFever v. Kemlite Co., 185 Ill. 2d 380, 388 (1998). Whether a duty of care exists is a question
       of law. Id.; Chelkova v. Southland Corp., 331 Ill. App. 3d 716, 722 (2002). Illinois courts have
       adopted section 324A of the Restatement (Second) of Torts (1965), which provides that one
       may be liable to a third person for the negligent performance of a voluntary undertaking. The
       relevant sections of section 324A of the Restatement provide as follows:
               “One who undertakes, gratuitously or for consideration, to render services to another
               which he should recognize as necessary for the protection of a third person or his
               things, is subject to liability to the third person for physical harm resulting from his
               failure to exercise reasonable care to protect his undertaking, if:
                    (a) his failure to exercise reasonable care increases the risk of such harm, or
                    (b) he has undertaken to perform a duty owed by the other to the third person, or



                                                     -9-
                    (c) the harm is suffered because of reliance of the other or the third person upon the
                undertaking.” Restatement (Second) of Torts § 324A (1965).
       See Bell v. Hutsell, 2011 IL 110724, ¶¶ 12-14; Pippin v. Chicago Housing Authority, 78 Ill. 2d
       204 (1979). Under this theory, the scope of an assumed duty “ ‘is limited to the extent of the
       undertaking’ ” and must be narrowly construed. Jablonski v. Ford Motor Co., 2011 IL 110096,
       ¶ 123 (quoting Bell, 2011 IL 110724, ¶ 12); Siklas v. Ecker Center for Mental Health, Inc., 248
       Ill. App. 3d 124, 131 (1993); Frye v. Medicare-Glaser Corp., 153 Ill. 2d 26, 32 (1992). To
       determine the extent of the voluntary undertaking we consider, on a case by case basis, both the
       specific act undertaken and a reasonable assessment of its underlying purpose. Bourgonje v.
       Machev, 362 Ill. App. 3d 984 (2005).
¶ 36        Plaintiff argues that Preferred’s voluntary undertaking was evidenced by several factors:
       (1) Preferred’s requirement that its member hotels comply with its “Standards of Excellence,”
       which included two standards involving guest privacy; (2) Preferred’s hiring of independent
       inspectors to review compliance with these standards; and (3) the appearance of Preferred’s
       signage in the hotel informing hotel guests that the hotel is a member in Preferred’s network.
       Plaintiff contends that, because Preferred has two privacy-related standards (that the hotel
       communicate the room rate and room number in writing at check-in and proof of identity must
       be shown before a duplicate key is issued), the absence of a standard relating to disclosing
       guest identity and room number or placing a guest next to another on request is a breach of
       voluntary undertaking to protect a guest’s privacy. Further, plaintiff argues that Preferred
       negligently failed to prevent Blackwell from disclosing the identity of Andrews, the dates of
       her stay, her room number, and in granting Barrett’s request to be assigned a room next door to
       Andrews. Plaintiff asserts that even though Preferred does not have a standard specifically
       prohibiting these acts, the failure to employ such standards was a breach of the privacy
       standards it did embrace.
¶ 37        We find that Preferred’s actions do not rise to the level of a voluntary undertaking under
       the Restatement. The extent of Preferred’s undertaking is reflected in the written contract
       between Preferred and Blackwell: Preferred allowed Blackwell to join Preferred’s member
       network and agreed to let Blackwell use Preferred’s online booking platform for a fee. As
       explained by Mr. Mastrandrea, although Preferred provides its hotels with a list of guest
       standards to follow, Preferred has no employees at its member hotels and exercises no control
       over the policies, procedures, and general operation of these hotels. Plaintiff fails to identify
       anything in the record to support its assertion that Preferred assumed any duty to protect the
       privacy of Blackwell’s guests under its marketing and reservation agreement with Blackwell
       other than the two standards related to written room rates and room assignment and issuance of
       duplicate keys. Plaintiff does not provide any support for her assertion that Preferred
       “render[ed] services to another which *** [it] should recognize as necessary for the protection
       of a third person.” From this record, it is clear that the extent of Preferred’s undertaking to
       Blackwell was to provide a reservation platform for booking rooms over the Internet and
       issuing the two aforementioned standards. There is no evidence that supports the conclusion
       that, by providing this service and publishing these standards, Preferred voluntarily undertook
       an additional duty to protect the privacy of other guests of Blackwell, of which it had no
       knowledge or connection whatsoever, by undertaking duties to instruct Blackwell’s staff
       against giving guest information or room numbers or assigning guests in the manner that is
       alleged in this complaint.


                                                   - 10 -
¶ 38       There is no evidence to conclude that Preferred could have voluntarily undertaken a duty to
       protect plaintiff’s privacy where Preferred only contracted with OSU/Blackwell for marketing
       and reservation services and did not have contact with or put forth any service for plaintiff’s
       benefit. Mastrandrea testified that plaintiff did not book her hotel room through Preferred’s
       iBook system. Other than guests who used the iBook reservation system, Preferred has no
       contact with any other Blackwell guest and does not have access to Blackwell records to learn
       the identity, duration or room assignment for anyone staying at the hotel. Defendant supported
       its motion to dismiss with affidavits and other evidence to show that this affirmative matter
       defeated plaintiff’s claims. Plaintiff was afforded ample opportunity to discover evidence that
       would refute defendant’s affirmative matter or demonstrate that a question of material fact
       exists. The allegations contained in plaintiff’s complaint are insufficient to refute the
       affirmative matter properly raised and produced by defendant. Hollingshead, 396 Ill. App. 3d
       at 1101-02.
¶ 39       To the extent that Preferred’s quality standards that hotels put room rates and numbers in
       writing at check-in and that called for identification prior to issuing duplicate room keys may
       be relevant to the issue of a voluntary undertaking, we find this is insufficient to expand the
       undertaking to include all other conceivable security measures. Voluntary undertakings are to
       be strictly construed and even if we considered these two standards to be security related they
       do not extend the duty of care to an act that was not voluntarily undertaken. The complained of
       acts did not involve oral identification of a room number at check-in or the giving of a
       duplicate key to a room without producing identification. Preferred did not undertake a privacy
       standard for its member hotels that it should not identify guests or their rooms over the phone
       or assign adjoining rooms upon request and without the other guests’ consent. Plaintiff has not
       demonstrated a plausible argument to extend the theory of voluntary undertaking to conduct
       that is the equivalent to a failure to perform.
¶ 40       We conclude, based on this record, there is no evidence to support a finding that a
       voluntary undertaking was made by Preferred to protect the privacy of plaintiff. We find that
       the circuit court properly found that Preferred did not voluntarily undertake a duty of care to
       protect plaintiff’s privacy and therefore properly dismissed the complaint. Tedrick v.
       Community Resource Center, Inc., 235 Ill. 2d 155 (2009) (dismissal of a complaint sounding in
       negligence against a husband’s mental health care providers was upheld where the providers
       could not have voluntarily undertaken a duty to protect the wife from his violent acts because
       the providers did not render a service to the wife or for her protection); Pippin v. Chicago
       Housing Authority, 78 Ill. 2d 204 (1979) (summary judgment for landlord upheld in wrongful
       death action of a social guest of the tenant on landlord’s premises because landlord did not
       voluntarily undertake a duty to protect the guest where landlord did not provide “protective
       services” itself but rather hired a third party to provides “protective services” on the premises);
       cf. Nelson v. Union Wire Rope Corp., 31 Ill. 2d 69 (1964) (defendant insurance company owed
       a duty to protect plaintiff construction workers from injury where it voluntarily advertised,
       planned, directed, and undertook safety inspections and safety engineering services to ensure
       safety on construction project and filed reports with the insurance agency and insured relied on
       these inspections).




                                                   - 11 -
¶ 41                                    CONCLUSION
¶ 42   For the foregoing reasons, we affirm the judgment of the circuit court.

¶ 43   Affirmed.




                                             - 12 -